 

Exhibit 10.1

 

[logo.jpg]

 

April 28, 2014

 

Mr. Morris Goldfarb

21 Fairway Drive

Mamaroneck, New York 10543

 

Dear Mr. Goldfarb:

 

This letter agreement, when executed by you, shall, subject to the approval of
the Company’s stockholders during 2014, constitute an amendment to the
Employment Agreement (the “Agreement”), dated February 1, 1994, as amended,
between G-III Apparel Group, Ltd. (the “Company”) and you.

 

The Company and you hereby agree that Section 4a of the Agreement shall be
amended and restated as follows:

 

a.        Bonus from Pre-Tax Income. The Executive shall be entitled to receive,
as additional compensation, an annual cash bonus determined by the Compensation
Committee with respect to each fiscal year of the Company commencing with the
fiscal year ending January 31, 2015. The Compensation Committee shall determine
the amount of such cash bonus annually for a fiscal year by comparing actual
Pre-Tax Income (as hereinafter defined) for such fiscal year (“Actual Pre-Tax
Income”), as reflected in the Company’s audited financial statements for such
fiscal year, to forecasted Pre-Tax Income as set forth in a fiscal year forecast
that is intended to be communicated to the public and is approved by the Board
of Directors and/or Audit Committee of the Board no later than ninety (90) days
after the commencement of such fiscal year (such forecasted Pre-Tax Income
amount, the “Approved Forecast”). The annual cash bonus shall be payable no
later than seventy-five (75) days after the end of such fiscal year.

 

If Actual Pre-Tax Income for a fiscal year equals or exceeds the Approved
Forecast, the annual cash bonus payable to the Executive, not to exceed one and
one-half times the target annual cash bonus for such year based on the
forecasted Pre-Tax Income included in the Approved Forecast, shall be determined
by the Compensation Committee in accordance with the following table:

 

 

 

 

Morris Goldfarb

April 28, 2014

Page 2

 

Actual Pre-Tax Income
Exceeds Approved Forecast by   Cash Bonus 0-15%   6% of Actual Pre-Tax Income in
excess of $2 million       15-30%   6% of Actual Pre-Tax Income in excess of $2
million plus 2% of the portion of Actual Pre-Tax Income that is more than 15%
and up to 30% in excess of the Approved Forecast       More than 30%   The bonus
determined pursuant to the preceding row, plus 4% of the portion of Actual
Pre-Tax Income that is more than 30% in excess of the Approved Forecast

 

If Actual Pre-Tax Income for a fiscal year is less than the Approved Forecast,
the annual cash bonus payable to the Executive, if any, shall be determined by
the Compensation Committee in accordance with the following table:

 

Actual Pre-Tax Income is Less
Than Approved Forecast by   Cash Bonus 15% or less   6% of Actual Pre-Tax Income
in excess of $2 million       15-30%   6% of Actual Pre-Tax Income in excess of
$2 million minus 2% of the portion of Actual Pre-Tax Income that is more than
15% and up to 30% lower than the Approved Forecast       More than 30%   The
bonus amount determined pursuant to the preceding row, minus 4% of the portion
of Actual Pre-Tax Income that is more than 30% lower than the Approved Forecast,
but not less than zero.

 

The Compensation Committee may equitably adjust the percentages in the “Cash
Bonus” columns of the two tables set forth above downward, but not upward, in
the event that the Company, subsequent to January 31, 2014, issues (i) shares of
the Company’s common stock, or (ii) securities convertible into the Company’s
common stock or warrants, options or other securities exercisable for the
Company’s common stock, that if converted or exercised would result in an
increase in the weighted average number of shares of common stock outstanding
for purposes of determining the Company’s net income per share, other than, in
either case, as a result of equity compensation awards approved by the
Compensation Committee or structural changes affecting the structure of the
Company’s capitalization as a whole, such as a stock split, reverse stock split
or dividend paid in common stock.

 

 

 

 

Morris Goldfarb

April 28, 2014

Page 3

 

The Company and you hereby agree that Section 4b of the Agreement shall be
amended and restated as follows:

 

b.        Pre-Tax Income Defined. The term “Pre-Tax Income” as used in this
Agreement (1) for purposes of determining Actual Pre-Tax Income shall mean the
income attributable to the Company and its subsidiaries, as reported in the
consolidated financial statements of the Company audited by the Company’s
independent registered public accounting firm, plus the sum of (i) the income
taxes set forth in such financial statements and (ii) the amount of the bonus
payable pursuant to Section 4a; provided, however that Pre-Tax Income shall be
determined without regard to any extraordinary item, as such term is used in
generally accepted accounting principles and (2) for purposes of the Approved
Forecast, good faith projections of such amount prepared by the Company and
approved by the Board of Directors or Audit Committee thereof.

 

The Company and you hereby agree that Section 4c of the Agreement shall be
amended by deleting the first four sentences thereof.

 

This Letter Agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement. Any signature
delivered by a party by facsimile transmission, or in “PDF” format circulated by
electronic means, shall be deemed to be an original signature hereto.

 

Except as modified herein, all terms and provisions of the Agreement continue in
full force and effect. If the foregoing accurately sets forth our agreement,
please execute this letter and return it to the undersigned.

 

  Very truly yours,       G-III APPAREL GROUP, LTD.       By: /s/ Wayne S.
Miller   Name: Wayne S. Miller   Title: Chief Operating Officer

 

Accepted and agreed to:

 

/s/ Morris Goldfarb   Morris Goldfarb  

 

 

 